DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figures 1-8 are objected to because they are other than black and white line drawings, see private PAIR Document type “Drawings-other than black and white line drawings” and Doc Code “DRW.NONBW” and only black and white line drawings are acceptable (see figures 9-10). For example change the inside box grey area to white area in figures 2, 4, and 8; change the gray marks to black marks in figure 6,
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure filed on 03/28/2018 is accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "The method of claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranjan (“L2-constrained Softmax Loss for Discriminative Face Verification”, 28 Mar 2017).
Regarding claim 1, Ranjan discloses applying an image of a face as an input to a deep convolutional neural network (figure 6 input); applying an output of a fully connected layer of the deep convolutional neural network to an L2-normalizing layer (figure 6 L2-norm); and determining softmax loss based on an output of the L2-normalizing layer (figure 6 Softmax Loss).

    PNG
    media_image1.png
    185
    690
    media_image1.png
    Greyscale

Regarding claim 5, Ranjan discloses an input configured to receive an image of a face (figure 6 input); a deep convolutional neural network configured to train based on the image, and including a fully connected layer at an output of the deep convolutional neural network (figure 6 CNN and FC); and an L2-normalizing layer at an output of the fully connected layer (figure 6 L2-norm)
Regarding claim 10, Ranjan discloses a deep convolutional neural network trained according to a process, the process comprising applying an output of a fully connected layer of the deep convolutional neural network to an L2-normalizing layer(figure 6 CNN, FC and L2-norm); and determining softmax loss based on an output of the L2-normalizing layer (figure 6 Softmax Loss).
Regarding claims 2 and 11, Ranjan discloses claims 1 and 10, Ranjan also discloses applying an output of the L2-normalizing layer to a scale layer, wherein the determining is based on an output of the scale layer (figure 6 Scale)
Regarding claims 3, 8 and 12, Ranjan discloses claims 1, 5 and 10, Ranjan also discloses that feature descriptors of the face are restricted by the L2-normalizing layer to lie on a hypersphere of a fixed radius (abstract “In this paper, we add an L2-constraint to the feature descriptors which restricts them to lie on a hypersphere of a fixed radius.”).
Regarding claims 4, 9 and 13, Ranjan discloses claims 1, 5 and 10, Ranjan also discloses minimizing 
    PNG
    media_image2.png
    212
    531
    media_image2.png
    Greyscale

(section 3).
Regarding claim 6, Ranjan discloses claim 5, Ranjan also discloses a scale layer at an output of the L2-normalizing layer (figure 6 Scale)
Regarding claim 7, Ranjan discloses claim 5, Ranjan also discloses the deep convolutional neural network is trained with softmax loss (figure 6 Softmax)
Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (“Solving large scale linear prediction problems using stochastic gradient descent algorithms, in: Proceedings of the International Conference on Machine Learning (ICML), 2004) (see also Gua, “Recent Advances in Convolutional Neural Networks”, ArXiv 10/19/2017 page 10 section 3.4.1)
Regarding claim 5, Zhang discloses an input configured to receive an image of a face (figure 6 input); a deep convolutional neural network configured to train based on the image, and including a fully connected layer at an output of the deep convolutional neural network (abstract, section 2); and an L2-normalizing layer at an output of the fully connected layer (abstract, section 2 L2-SVM)
Regarding claim 6, Zhang discloses claim 5, Zhang also discloses a scale layer at an output of the L2-normalizing layer (abstract, section 2 L2-SVM constant C scale)
Regarding claim 7, Zhang discloses claim 5, Zhang also discloses the deep convolutional neural network is trained with softmax loss (abstract, section 2 softmax)
Regarding claim 8, Zhang discloses claim 5, Zhang also discloses that feature descriptors of the face are restricted by the L2-normalizing layer to lie on a hypersphere of a fixed radius (abstract, section 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Wen (“A discriminative feature learning approach for deep face recognition”. In
European Conference on Computer Vision, pages 499–515. Springer, 2016) in view of Schroff (“Facenet: A unified embedding for face recognition and clustering”. In Proc. CVPR, 2015. See also Parkhi (“Deep face recognition.” In BMVC, volume 1, page 6, 2015) section 4.2 L2-nom)
Regarding claim 1, Wen discloses applying an image of a face as an input to a deep convolutional neural network (figure 4 input); applying an output of a fully connected layer of the deep convolutional neural network (figure 4 FC; and determining softmax loss based on an output (figure 4 Softmax Loss).

    PNG
    media_image3.png
    384
    531
    media_image3.png
    Greyscale

Wen doesn’t specifically disclose using a L2-norm. Schroff specifically discloses to use a L2-norm (section 2 figure 3 specifically discloses “Model structure. Our network consists of a batch input layer and a deep CNN followed by L2 normalization, which results in the face embedding.” See also Parkhi section 4.2).

    PNG
    media_image4.png
    281
    333
    media_image4.png
    Greyscale

Wen and Schroff are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Wen the L2-norm disclosed by Schroff. The suggestion/motivation for doing so would have been to use a well-known technique for face imbedding (see Schroff figure 3). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 5, Wen discloses an input configured to receive an image of a face (figure 4 input); a deep convolutional neural network configured to train based on the image, and including a fully connected layer at an output of the deep convolutional neural network (figure 4 CNN and FC). Wen doesn’t specifically disclose using a L2-norm. Schroff specifically discloses to use a L2-norm (section 2 figure 3 specifically discloses “Model structure. Our network consists of a batch input layer and a deep CNN followed by L2 normalization, which results in the face embedding.” See also Parkhi section 4.2). Wen and Schroff are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Wen the L2-norm disclosed by Schroff. The suggestion/motivation for doing so would have been to use a well-known technique for face imbedding (see Schroff figure 3). See also KSR above.
Regarding claim 10, Wen discloses a deep convolutional neural network trained according to a process, the process comprising applying an output of a fully connected layer of the deep convolutional neural network (figure 4 CNN, FC); and determining softmax loss based on an output of the layer (figure 4 Softmax Loss). Wen doesn’t specifically disclose using a L2-norm. Schroff specifically discloses to use a L2-norm (section 2 figure 3 specifically discloses “Model structure. Our network consists of a batch input layer and a deep CNN followed by L2 normalization, which results in the face embedding.” See also Parkhi section 4.2). Wen and Schroff are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Wen the L2-norm disclosed by Schroff. The suggestion/motivation for doing so would have been to use a well-known technique for face imbedding (see Schroff figure 3). See also KSR above.
Regarding claims 2 and 11, Wen and Schroff disclose claims 1 and 10, Wen also discloses applying a scale layer, wherein the determining is based on an output of the scale layer (section 3.2 Wen specifically discloses “Second, to avoid large perturbations caused by few mislabeled samples, we use a scalar α to control the learning rate of the centers”)
Regarding claims 3, 8 and 12, Wen and Schroff disclose claims 1, 5 and 10, Schroff also discloses that feature descriptors of the face are restricted by the L2-normalizing layer to lie on a hypersphere of a fixed radius (section 2 figure 3 specifically discloses “Model structure. Our network consists of a batch input layer and a deep CNN followed by L2 normalization, which results in the face embedding.” See also Parkhi section 4.2).
Regarding claims 4, 9 and 13, Wen and Schroff disclose claims 1, 5 and 10, Wen also discloses minimizing 
    PNG
    media_image5.png
    73
    289
    media_image5.png
    Greyscale
 (section 3.1
    PNG
    media_image6.png
    67
    227
    media_image6.png
    Greyscale
 1/M is a constant factor that will not affect the minimization problem and f(x) a consequence of the L2 layer disclosed by Schroff) .
Regarding claim 6, Wen and Schroff disclose claim 5, Wen also discloses a scale layer (section 3.2 Wen specifically discloses “Second, to avoid large perturbations caused by few mislabeled samples, we use a scalar α to control the learning rate of the centers”).
Regarding claim 7, Wen and Schroff disclose claim 5, Wen also discloses the deep convolutional neural network is trained with softmax loss (figure 6 Softmax).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ranjan, “Improving Network Robustness against Adversarial Attacks with Compact Convolution” Arxiv 3/22/2018
Parde, “Deep convolutional neural network features and the original image.” arXiv preprint arXiv:1611.01751, 2016. 1
Chen, “Unconstrained Face Verification using Deep CNN Features” 2 Mar 2016.
Sankaranarayanan. “Triplet Probabilistic Embedding for Face Verification and Clustering”, 18 Jan 2017
Ranjan, “An All-In-One Convolutional Neural Network for Face Analysis” 3 Nov 2016
Chen, “An end-to-end system for unconstrained face verification with deep convolutional neural networks”, IEEE 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/Primary Examiner, Art Unit 2636